           Case 5:18-cv-02813-EJD Document 274 Filed 12/08/20 Page 1 of 14




 1
     Daniel C. Girard (SBN 114826)                    Penelope A. Preovolos (SBN 87607)
 2   Adam E. Polk (State Bar No. 273000)              Claudia M. Vetesi (SBN 233485)
     Jordan Elias (SBN 228731)                        Camila Tapernoux
 3   Simon S. Grille (SBN 294914)                     MORRISON & FOERSTER LLP
     GIRARD SHARP LLP                                 425 Market Street
 4   601 California Street, Suite 1400                San Francisco, California 94105-2482
     San Francisco, California 94108                  Telephone: (415) 268-7000
 5   Telephone: (415) 981-4800                        Facsimile: (415) 268-7522
     Facsimile: (415) 981-4846                        ppreovolos@mofo.com
 6   dgirard@girardsharp.com                          cvetesi@mofo.com
     apolk@girardsharp.com                            ctapernoux@mofo.com
 7   jelias@girardsharp.com
     sgrille@girardsharp.com
 8                                                    Counsel for Defendant Apple Inc.
     Steven A. Schwartz (pro hac vice)
 9   Benjamin F. Johns (pro hac vice)
     Andrew W. Ferich (pro hac vice)
10   Beena M. McDonald (pro hac vice)
11   CHIMICLES SCHWARTZ KRINER
     & DONALDSON-SMITH LLP
12   One Haverford Centre
     361 W. Lancaster Avenue
13   Haverford, Pennsylvania 19041
     Telephone: (610) 642-8500
14   Facsimile: (610) 649-3633
     sas@chimicles.com
15   bfj@chimicles.com
     awf@chimicles.com
16   bmm@chimicles.com
17   Interim Class Counsel
18
                               UNITED STATES DISTRICT COURT
19                           NORTHERN DISTRICT OF CALIFORNIA
                                     SAN JOSE DIVISION
20
21
      IN RE: MACBOOK KEYBOARD                        Case No.: 5:18-cv-02813-EJD-VKD
22    LITIGATION
                                                     JOINT TRIAL SETTING
23
                                                     CONFERENCE STATEMENT
24
                                                     Date: December 17, 2020
25                                                   Time: 11:00 a.m.
                                                     Courtroom: 4, 5th Floor
26
                                                     Judge: Hon. Edward J. Davila
27
28                               REDACTED - FILED UNDER SEAL


                             JOINT TRIAL SETTING CONFERENCE STATEMENT
                                     Case No.: 5:18-cv-02813-EJD-VKD
              Case 5:18-cv-02813-EJD Document 274 Filed 12/08/20 Page 2 of 14




 1           Pursuant to section C.2. of this Court’s Standing Order for Civil Cases, Plaintiffs Zixuan Rao,
 2   Joseph Baruch, Bo Laurent, Ashley Marin, Kyle Barbaro, Steve Eakin, Michael Hopkins, Adam Lee,
 3   Kevin Melkowski, Lorenzo Ferguson, and Benjamin Gulker, and Defendant Apple Inc. jointly submit
 4   this Trial Setting Conference Statement in advance of the December 17, 2020 Trial Setting Conference.
 5   I.      JURISDICTION
 6           The Court has subject matter jurisdiction under the Class Action Fairness Act, 28 U.S.C. § 1332
 7   because this action is a putative class action in which: (1) there are at least 100 class members; (2) the
 8   total value of the claims of class members exceeds $5,000,000, exclusive of interest, attorneys’ fees, and
 9   costs; and (3) at least one Plaintiff is a citizen of a different state than Defendant.
10   II.     SUBSTANCE OF THE ACTION
11           Plaintiffs’ Statement
12           Plaintiffs are purchasers of MacBook laptops equipped with a butterfly mechanism keyboard.
13   These butterfly laptops include model year 2015 or later MacBook laptops, model year 2016 or later
14   MacBook Pro laptops, and model year 2018 or later MacBook Air laptops (collectively, the
15   “MacBook”). Each Plaintiff experienced keyboard failures that prevented them from typing on the
16   MacBook, rendering the device unable to perform any of its core functions, such as word processing or
17   typing. Defendant Apple Inc. designed, manufactured, distributed, and sold the MacBook.
18           Plaintiffs allege that the MacBook is defective because minimal amounts of dust or debris,
19                                , cause keyboard failure, preventing the computer from serving its core
20   function—typing. Plaintiffs have submitted evidence in connection with their class certification motion
21   (Dkt. No. 229) demonstrating                                      despite Apple’s knowledge of the defect
22   prior to release of the MacBook. Plaintiffs also submitted evidence demonstrating that Apple’s
23   Keyboard Service Program provides ineffective relief that is only temporary
24                                                           , leading Apple to abandon the butterfly keyboard
25   and return a scissor mechanism keyboard in its latest MacBooks.
26           The defect causes stuck or “sticky” keys, keystrokes failing to register, keys registering a typed
27   letter or other command multiple times despite being pressed only once, and keys not working at all.
28   Plaintiffs contend that they were deprived the benefit of the bargain when Apple sold them a MacBook

                                                       1
                              JOINT TRIAL SETTING CONFERENCE STATEMENT
                                      Case No.: 5:18-cv-02813-EJD-VKD
             Case 5:18-cv-02813-EJD Document 274 Filed 12/08/20 Page 3 of 14




 1   with an undisclosed keyboard defect. Plaintiffs seek damages commensurate with the point-of-sale
 2   overcharge derived from the undisclosed keyboard problems.
 3          The principal factual issues in dispute include whether the butterfly keyboard is defective, and if
 4   so, when Apple learned of the defect, whether Apple has provided an adequate remedy to MacBook
 5   purchasers, and if Plaintiffs prevail, the amount of monetary damages to which they are entitled.
 6          Apple’s Statement
 7          Plaintiffs claim that the sixteen different butterfly-equipped MacBook models at issue are
 8   defective because the keyboards are susceptible to                                                      and
 9   cause the keys to malfunction. Plaintiffs have no evidence that Apple had knowledge of any defect prior
10   to release of the MacBook. See ECF 237-11 (Apple Class Cert. Opp.) at 15 n. 11. In fact, the evidence
11   is clear that Apple did not have any such knowledge. Their claims that the keyboards are
12                               misrepresent the data and are contradicted by clear evidence in the record.
13   See id. at 8:19-20. These MacBooks were subject to an extensive and extraordinarily demanding suite
14   of performance and reliability tests. See id. at 3:4-4:12. Further, to continuously improve its products
15   and meet its own stringent standards, Apple implemented design changes across models,
16                                      See id. at 9:4-9. Indeed, the vast majority of putative class members
17   will never experience issues with their keyboard. See id. at 8:9-11. This is true even under Plaintiffs’
18   grossly exaggerated and improperly calculated “failure rate.” Moreover, repair rates are not “failure
19   rates” as plaintiffs contend.
20
21                                                                                          The small number
22   of purchasers who experienced issues have a full and complete remedy via Apple’s voluntarily
23   implemented Keyboard Service Program, which provides repairs free of charge for four years following
24   purchase and reimburses consumers for any keyboard repairs they paid for prior to the program. Apple
25   contends that the Keyboard Service Program has been and continues to be effective.
26          The principal factual issues in dispute include whether plaintiffs can prove any defect, let alone a
27   common defect, despite major differences in keyboard design and repair rates and experiences across the
28   sixteen models at issue; whether plaintiffs can demonstrate that Apple had pre-release knowledge of the

                                                      2
                             JOINT TRIAL SETTING CONFERENCE STATEMENT
                                     Case No.: 5:18-cv-02813-EJD-VKD
               Case 5:18-cv-02813-EJD Document 274 Filed 12/08/20 Page 4 of 14




 1   alleged issue or if there is any other ground for requiring Apple to make the disclosures that are the basis
 2   for Plaintiffs’ consumer fraud claims; whether Apple provided a full remedy in compliance with its
 3   warranty obligations; and whether plaintiffs can prove injury or damages and, if so, the amount of any
 4   monetary damages.
 5   III.      LEGAL ISSUES
 6             Disputed points of law include whether Apple had a duty to disclose the alleged defect, whether
 7   the MacBook is merchantable under the Song-Beverly Consumer Warranty Act, Cal. Civ. Code § 1792
 8   et seq., whether Apple violated consumer protection statutes in the seven states where Plaintiffs made
 9   their relevant purchase, whether Plaintiffs may maintain the action as a class action under Federal Rule
10   of Civil Procedure 23, and whether the findings and opinions of Plaintiffs’ experts are admissible under
11   Federal Rule of Evidence 702. The parties also dispute whether Plaintiffs have waived the right to
12   pursue a nationwide class.
13   IV.       MOTIONS
14             On June 6, 2018, Plaintiffs Zixuan Rao and Kyle Barbaro filed an Administrative Motion to
15   Consider Whether Cases Should be Related. Dkt. No. 24. The Court granted the motion on June 12,
16   deeming the following cases related: Rao, et al. v. Apple Inc., No. 5:18-cv-02813 (N.D. Cal. filed May
17   11, 2018), Turner, et al. v. Apple Inc., No. 5:18-cv-03048 (N.D. Cal. filed May 22, 2018), and Binatena
18   v. Apple Inc., No. 5:18-cv-03299 (N.D. Cal. filed June 2, 2018). Dkt. No. 25. Upon stipulation, the Court
19   consolidated these related actions on June 26. Dkt. Nos. 26, 27. On July 2, Plaintiff Kevin Kou filed a
20   motion to relate and consolidate a fourth action—Kou v. Apple, Inc., No. 5:18-cv-03570 (N.D. Cal. filed
21   June 14, 2018). Dkt. No. 31. By order dated July 6, Kou was related to and consolidated with this action.
22   Dkt. No. 33. On June 29, 2018, Plaintiffs collectively moved for appointment of interim class counsel
23   pursuant to Federal Rule of Civil Procedure 23(g). Dkt. No. 30. On September 24, 2018, the Court
24   granted Plaintiffs’ motion for appointment of interim class counsel and appointed the law firms Girard
25   Sharp LLP and Chimicles Schwartz Kriner & Donaldson-Smith LLP as interim co-lead counsel. Dkt.
26   No. 62.
27             On December 3, 2018, Apple moved to dismiss Plaintiffs’ Consolidated Complaint in its
28   entirety, arguing that the non-California Plaintiffs could not pursue claims under California law, that

                                                       3
                              JOINT TRIAL SETTING CONFERENCE STATEMENT
                                      Case No.: 5:18-cv-02813-EJD-VKD
             Case 5:18-cv-02813-EJD Document 274 Filed 12/08/20 Page 5 of 14




 1   Plaintiffs did not allege sufficient facts to support their consumer protection claims, and that Plaintiffs’
 2   claims under the Song-Beverly Act and the Consumers Legal Remedies Act, Cal. Civ. Code § 1750 et
 3   seq., were mooted by Apple’s Keyboard Service Program (“KSP”). Dkt. No. 72. After hearing
 4   argument, the Court on April 22, 2019 granted in part and denied in part Apple’s motion to dismiss,
 5   finding that Plaintiffs stated claims for violations of the unfair and fraud prongs of the UCL. Dkt. No.
 6   110. The Court dismissed Plaintiffs’ Song-Beverly and CLRA claims, noting that Plaintiffs did not
 7   address Apple’s KSP in their complaint and inviting Plaintiffs to amend their complaint to address
 8   Apple’s mootness arguments. Id.
 9          On May 13, 2019, Plaintiffs filed a First Amended Consolidated Class Action Complaint
10   (“FAC”) against Apple, alleging additional facts to support their allegation that the KSP is ineffective
11   and does not offer the relief Plaintiffs are seeking. Dkt. No. 117. Apple again moved to dismiss, arguing
12   that Plaintiffs’ claims were mooted by the KSP. Dkt. No. 130. The Court held a hearing and, on
13   November 22, denied Apple’s second motion to dismiss, finding that the Plaintiffs adequately alleged
14   that Apple’s KSP is ineffective and upholding Plaintiffs’ Song-Beverly and CLRA claims. Dkt. No. 168.
15          On May 8, 2020, Plaintiffs filed a motion for leave to file a Second Amended Consolidated Class
16   Action Complaint (“SAC”) to add two additional California Plaintiffs. Dkt. No. 208. Apple opposed.
17   Dkt. 213. The Court granted the motion on July 2, 2020 (Dkt. No. 218), and Plaintiffs filed the operative
18   SAC the same day. Dkt. No. 219.
19          On July 16, Apple moved to dismiss Plaintiffs’ claim for violations of California’s Unfair
20   Competition Law and Plaintiffs’ other claims to the extent they seek equitable relief. Dkt. No. 221. The
21   Court granted the motion on October 13, 2020 and dismissed with prejudice Plaintiffs’ UCL claim and
22   Plaintiffs’ remaining claims to the extent they sought an injunction, restitution, or other equitable relief.
23   Dkt. No. 248.
24          On August 14, Plaintiffs moved for class certification. Dkt. Nos. 224-25, 228-29, 231-32. The
25   motion is fully briefed and set for hearing on February 4, 2021. Dkt. Nos. 235-36, 245, 250, 252, 254,
26   256-59. On September 29, Apple filed motions to strike the expert opinions of Plaintiffs’ experts, Dr.
27   Hal Singer and Dr. David Niebuhr. Dkt. Nos. 238-39. Those motions also are fully briefed and set for
28   hearing on February 4. Dkt. Nos. 250, 252, 256, 258, 267-68. On November 4, pursuant to Local Rule 7-

                                                      4
                             JOINT TRIAL SETTING CONFERENCE STATEMENT
                                     Case No.: 5:18-cv-02813-EJD-VKD
             Case 5:18-cv-02813-EJD Document 274 Filed 12/08/20 Page 6 of 14




 1   3, Apple filed its Objections to New Evidence filed in connection with Plaintiffs’ class certification
 2   reply brief. Dkt. No. 261.
 3          The parties have also filed several administrative motions to file materials under seal in
 4   connection with Plaintiffs’ complaints, motion to dismiss briefing, joint discovery letter briefs,
 5   Plaintiffs’ motion for class certification, and Apple’s motions to strike Plaintiffs’ expert reports. Dkt.
 6   Nos. 116, 151, 169, 189, 207, 233, 237, 263, 266. The Court granted in part or fully granted
 7   administrative motions to seal filed in connection with Plaintiffs’ complaints, motions to dismiss
 8   briefing, and joint discovery letter briefs. Dkt. Nos. 135, 157, 183, 192, and 217. Motions to seal filed in
 9   connection with the class certification briefing and the motions to strike Plaintiffs’ expert reports are
10   fully briefed and pending. Dkt. No. 234, 242, 265, 270.
11          Apple anticipates filing a motion for summary judgment, and may also file motions to strike
12   Plaintiffs’ merits expert reports. Plaintiffs also may file motions to exclude Apple’s merits expert
13   reports in whole or in part. The parties also anticipate that they may file in limine motions prior to trial.
14   V.    DISCOVERY
15          Plaintiffs’ Statement
16          January 11, 2021 is the fact discovery cut-off. Dkt. No. 203. Plaintiffs’ position is that the parties
17   should complete fact discovery by this deadline. Apple has produced and Plaintiffs have reviewed over 1
18   million pages of documents. Plaintiffs have also negotiated production of documents by several non-
19   parties and have reviewed over 1,000 pages produced by those non-parties. Apple has deposed each
20   Plaintiff, and each Plaintiff has responded to Apple’s interrogatories, requests for production of
21   documents, and requests for inspection. Plaintiffs have deposed Apple’s Rule 30(b)(6) designees and
22   five Apple fact witnesses. Before the fact discovery cut-off, the parties anticipate supplementing
23   discovery responses and finalizing document productions. As Apple notes, Plaintiffs served a third set of
24   interrogatories on September 10. After an extended meet and confer, on November 18, Apple agreed
25   that it would respond to two out of three interrogatories propounded in this set and also agreed to
26   supplement its prior responses between December 16 and 30, before the existing fact discovery cutoff.
27          In addition, Plaintiffs intend to notice a further deposition of one of Apple’s employees and
28   requested availability on November 25. Apple has not yet responded with the witness’s availability. If

                                                      5
                             JOINT TRIAL SETTING CONFERENCE STATEMENT
                                     Case No.: 5:18-cv-02813-EJD-VKD
              Case 5:18-cv-02813-EJD Document 274 Filed 12/08/20 Page 7 of 14




 1   Apple is unable to produce this witness before the fact discovery cut-off, Plaintiffs will meet and confer
 2   with Apple in good faith to reach a reasonable compromise as to the timing of this deposition.
 3          October 28, 2020 was the class certification expert discovery cutoff, and March 22, 2021 is the
 4   merits expert discovery cutoff. Dkt. 203. Class certification expert discovery is complete, with each
 5   party having served expert reports and deposed the opposing party’s experts. In light of the February 4,
 6   2021 hearing date for Plaintiffs’ Motion for Class Certification and Apple’s request for additional time
 7   in the schedule, Plaintiffs request that the Court continue the merits expert discovery cutoff until April 3,
 8   2021 so that the parties will have a short extension of time to tailor their merits expert reports and
 9   discovery strategy. Plaintiffs submit a proposed schedule in Section IX, infra.
10          Apple’s administrative motion (Dkt. No. 271) should not have been filed because this Joint Trial
11   Setting Conference Statement provides an opportunity for the parties’ to submit their views regarding
12   “any proposed modifications to the Case Management Schedule.” See Standing Order for Civil Cases at
13   IV.C.2. Fact discovery in this case has been open for over two years. After three motions to dismiss and
14   class certification briefing, the parties are intimately familiar with the primary issues in this action.
15   Plaintiffs, for example, have propounded discovery relating to their individual claims, class claims, and
16   the seven subclasses incorporated within Plaintiffs’ proposed class.
17          As Apple details in its statement below, the parties have conducted extensive discovery over two
18   years. Apple has not identified any additional discovery that it cannot propound now or could not have
19   propounded earlier. To the extent that Apple identifies additional discovery it would like to propound
20   within a reasonable period after the class certification hearing, Plaintiffs will meet and confer with
21   Apple. Upon a reasonable showing that the additional discovery is necessary and could not have been
22   propounded earlier, Plaintiffs will stipulate, subject to Court approval, to permit this additional
23   discovery to occur after the fact discovery cutoff.
24          Apple’s Statement
25          There are several substantive fact discovery tasks pending. Weeks after the completion of class
26   certification briefing on November 25, Plaintiffs stated their intention to notice a senior Apple executive
27   for deposition. Further, Plaintiffs served their third set of interrogatories in mid-September, also after
28   filing their motion for class certification, which seek a significant amount of data that is time- and effort-

                                                      6
                             JOINT TRIAL SETTING CONFERENCE STATEMENT
                                     Case No.: 5:18-cv-02813-EJD-VKD
             Case 5:18-cv-02813-EJD Document 274 Filed 12/08/20 Page 8 of 14




 1   intensive to provide. Apple agreed to provide some of this information, but as explained to Plaintiffs is
 2   still in the process of collecting and reviewing the requested data.
 3          Apple is in the process of assessing all previously served discovery responses and supplementing
 4   those that need to be updated, which cover data-intensive subjects such as repair rates and sales
 5   numbers. Contrary to Plaintiffs’ assertion, Apple did not agree to complete all such supplementation by
 6   December 30; rather, Apple stated that it expected to produce a small subset of this information in that
 7   timeframe.
 8          Significant fact discovery has also taken place. Plaintiffs have conducted 13 depositions to date:
 9   five 30(b)(6) depositions, five individual depositions, and three expert depositions. Apple has deposed
10   the eleven named plaintiffs and both of Plaintiffs’ experts. Apple has also responded to 17
11   interrogatories and 53 requests for production, and has produced approximately 1.1 million pages of
12   documents.
13          Pursuant to the Court’s March 20, 2020, order, the close of fact discovery is currently set for
14   January 11, 2021. Dkt. No. 203. That schedule also set the hearing on class certification for December
15   3, 2020. On October 28, 2020, the Court entered a notice continuing the hearing on Plaintiffs’ class
16   certification motion by approximately two months.
17          In part due to the significant amount of outstanding discovery, Apple has separately filed an
18   administrative motion seeking to continue all currently set case deadlines, including the close of fact
19   discovery, by the same two-month period as the class certification hearing continuance. Dkt. No. 271.
20   That motion was necessary in part because the Trial Setting Conference deadlines are addressed therein,
21   and thus could not have been addressed solely via the Trial Setting Conference Statement. As set forth
22   in that motion, Apple’s schedule maintains the sequence and timing originally set by this Court on
23   January 14, 2020, and which the parties adjusted by stipulation in March 2020. Apple’s proposed
24   schedule provides that the close of fact discovery take place after the hearing on class certification,
25   while under Plaintiffs’ proposal, the close of fact discovery would occur before the class certification
26   hearing. As a result, under Plaintiffs’ proposal the parties would not have the opportunity to evaluate
27   any additional discovery needed as a result of the class certification order, and would be unable to serve
28   discovery related to the scope of any certified class.

                                                      7
                             JOINT TRIAL SETTING CONFERENCE STATEMENT
                                     Case No.: 5:18-cv-02813-EJD-VKD
              Case 5:18-cv-02813-EJD Document 274 Filed 12/08/20 Page 9 of 14




 1   VI.     SETTLEMENT AND ADR
 2           On January 24, 2020, the Court granted the parties’ stipulation selecting private ADR. Dkt. No.
 3   187. The parties mediated with the Honorable Jay C. Gandhi (Ret.) on June 16 and August 5, 2020.
 4   Following those mediation sessions, the parties continued their discussions informally and with the
 5   assistance of Judge Gandhi. Further mediation with Judge Gandhi may be productive. Discussions
 6   between the parties are ongoing.
 7   VII.    BIFURCATION AND SEPARATE TRIAL OF ISSUES
 8           Plaintiffs’ Statement
 9           Plaintiffs do not believe bifurcation or separate trial of specific issues is appropriate. Plaintiffs
10   have submitted a proposed trial plan with their motion for class certification. Dkt. No. 225-16.
11           Apple’s Statement
12           As set forth in its opposition to Plaintiffs’ motion for class certification, Apple believes that no
13   class should be certified in this action. In any event, as set forth in its administrative motion to continue
14   case deadlines, Apple believes it is premature and inefficient to address bifurcation or separate trial of
15   specific issues at this time, because the parties do not yet know whether any class will be certified, the
16   scope of any such class, or whether individual or class damages will be at issue.
17   VIII. TRIAL
18           Plaintiffs’ Statement
19           Plaintiffs will be prepared for trial in September 2021, in line with the below proposed schedule.
20   Plaintiffs propose to try their claims in a single trial, with the jury deciding the Song-Beverly, CLRA,
21   Washington, Florida, New Jersey, New York, and Michigan claims and the Court deciding the Illinois
22   claim. Dkt. No. 225-16. If a class is certified, Plaintiffs estimate that trial will last 7-10 court days,
23   excluding jury selection. Even if no class is certified, Plaintiffs intend to try their claims but may require
24   less time.
25           Apple’s Statement
26           As set forth in its opposition to Plaintiffs’ motion for class certification, Apple believes that no
27   class should be certified in this action. In any event, as set forth in its administrative motion to continue
28   the case schedule, Apple believes it is premature and impractical to propose when it will be ready for

                                                      8
                             JOINT TRIAL SETTING CONFERENCE STATEMENT
                                     Case No.: 5:18-cv-02813-EJD-VKD
Case 5:18-cv-02813-EJD Document 274 Filed 12/08/20 Page 10 of 14
             Case 5:18-cv-02813-EJD Document 274 Filed 12/08/20 Page 11 of 14




 1   Apple’s Statement
 2          On March 20, 2020, the Court set the operative schedule in this case. The hearing for class
 3   certification was set for December 3, 2020, with the remaining deadlines in the case to follow. On
 4   October 28, 2020, the Court entered a notice continuing the hearing on Plaintiffs’ class certification
 5   motion and Apple’s Daubert motions by approximately two months.
 6          Apple proposed to Plaintiffs that the parties stipulate to a continuation of all other existing case
 7   deadlines by the same two-month period to maintain the Court’s original timeline, which was designed
 8   to promote the efficiency and orderly management of this matter. Plaintiffs refused Apple’s proposal
 9   and instead proposed a case schedule that moves some deadlines by a three-week period, while
10   selectively leaving other deadlines unchanged. On December 2, Apple filed an administrative motion
11   seeking to continue all currently set case deadlines by the same two-month period as the class
12   certification hearing continuance. Dkt. No. 271.
13          As noted above, Apple’s proposed schedule maintains the sequence and timing originally set by
14   this Court. Apple’s schedule provides that the trial setting conference and close of fact discovery take
15   place after the hearing on class certification, and that the parties have sufficient time to prepare opening
16   merits expert reports after the class certification hearing. Conversely, under Plaintiffs’ proposal, the trial
17   setting conference and close of fact discovery would occur before the class certification hearing, and
18   opening merits expert reports would be due less than a month after the hearing. As a result, the parties
19   would be forced to prepare opening merits expert reports without knowledge of whether the proposed
20   class would be certified or what the scope of the class might be, would not have the opportunity to serve
21   discovery related to the scope of any certified class, and would be required to propose trial dates, trial
22   duration, requests for bifurcation, and whether the case be tried to a jury or to the Court, without any
23   insight as to whether there would be a certified class at trial or the scope of any certified class.
24         Accordingly, Apple requests that all currently-set case deadlines be continued by approximately
25   two months, as shown in the table below, in order to maintain the sequence and timing originally set by
26   this Court and avoid the problems set forth above and in Apple’s administrative motion (Dkt. No. 271.)
27   Apple believes it is premature and impractical to set deadlines for the final pretrial conference or trial at
28   this time, as whether a class is certified, the scope of any such class, and the scope of any damages at

                                                     10
                             JOINT TRIAL SETTING CONFERENCE STATEMENT
                                     Case No.: 5:18-cv-02813-EJD-VKD
Case 5:18-cv-02813-EJD Document 274 Filed 12/08/20 Page 12 of 14
            Case 5:18-cv-02813-EJD Document 274 Filed 12/08/20 Page 13 of 14




 1   Dated: December 7, 2020                 Respectfully submitted,
 2   By: /s/ Daniel C. Girard                 By: /s/ Claudia Vetesi
         Daniel C. Girard                     Penelope A. Preovolos
 3
         Jordan Elias                         Claudia Vetesi
 4       Adam Polk                            Camila Tapernoux
         Simon S. Grille                      MORRISON & FOERSTER LLP
 5       GIRARD SHARP LLP                     425 Market Street
         601 California Street, Suite 1400    San Francisco, California 94105-2482
 6
         San Francisco, California 94108      Telephone: (415) 268-7000
 7       Telephone: (415) 981-4800            Facsimile: (415) 268-7522
         Facsimile: (415) 981-4846            ppreovolos@mofo.com
 8       dgirard@girardsharp.com              cvetesi@mofo.com
 9       jelias@girardsharp.com               ctapernoux@mofo.com
         sgrille@girardsharp.com
10                                            Counsel for Defendant
         Steven A. Schwartz (pro hac vice)
11       Benjamin F. Johns (pro hac vice)
12       Beena McDonald (pro hac vice)
         CHIMICLES SCHWARTZ
13       KRINER & DONALDSON-SMITH
         LLP
14       361 W. Lancaster Avenue
15       Haverford, Pennsylvania 19041
         Telephone: (610) 642-8500
16       Facsimile: (610) 649-3633
         sas@chimicles.com
17       bfj@chimicles.com
18       bmm@chimicles.com

19       Interim Class Counsel
20
21
22
23
24
25
26
27
28

                                                   12
                           JOINT TRIAL SETTING CONFERENCE STATEMENT
                                   Case No.: 5:18-cv-02813-EJD-VKD
            Case 5:18-cv-02813-EJD Document 274 Filed 12/08/20 Page 14 of 14




 1                                               ATTESTATION
 2          I, Daniel C. Girard, am the ECF user whose identification and password are being used to file
 3   this Joint Trial Setting Conference Statement. I attest under penalty of perjury that concurrence in this
 4   filing has been obtained from all signatories above.
 5
 6   DATED: December 7, 2020                                /s/ Daniel C. Girard
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    13
                            JOINT TRIAL SETTING CONFERENCE STATEMENT
                                    Case No.: 5:18-cv-02813-EJD-VKD
